Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                           Document     Page 1 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                           Document     Page 2 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                           Document     Page 3 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                           Document     Page 4 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                           Document     Page 5 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                           Document     Page 6 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                           Document     Page 7 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                           Document     Page 8 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                           Document     Page 9 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                          Document      Page 10 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                          Document      Page 11 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                          Document      Page 12 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                          Document      Page 13 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                          Document      Page 14 of 15
Case 17-20934   Doc 198   Filed 12/26/18 Entered 12/26/18 11:26:28   Desc Main
                          Document      Page 15 of 15
